Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
The primary reason for allowance of the claims is the inclusion of the prior art of the record do not disclose the elements of “wherein the vehicle unit comprises a determination section configured to determine whether communication with the seat unit is necessary, and a command transmission section (Figure 3, element 311) configured to transmit to the seat unit (Fig. 1, the seat unit 4) a transmission command requesting the seat unit to transmit information on an electronic device (SW1, SW2) mounted on the seat during a period in which the determination section determines that the communication with the seat unit is necessary” in independent claims 1, 5.
Fukui et al. US 2007/0221429 A1 discloses only in Figures 2, 7, and abstract that, “A vehicle seat lift speed variable switch system basically has a lift-up mechanism, a control unit and an interface. The lift-up mechanism is configured to selectively lower and lift a vehicle seat between a first position inside a vehicle occupant compartment and a second position outside the vehicle occupant compartment. The control unit 4 is configured to control lowering and lifting movements of the vehicle seat via the lift-up mechanism. The interface 3 is configured to transmit a command signal to the control unit 4. The interface 3 includes a lift switch and a lift speed variable switch. The control unit is further configured to operate the lift-up mechanism to move the vehicle seat at a predetermined speed when an input is received from only the lift switch, and at a different speed from than the predetermined speed when simultaneous inputs are received from the lift speed variable switch and the lift switch”. Fukui is silent in said claimed elements in independent claims 1, 5
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAI V NGUYEN/Primary Examiner, Art Unit 2649